STATE OF LOUISIANA
            COURT OF APPEAL, FIRST CIRCUIT

                                                                       NO.     2021   CW   1438

VERSUS


MAVIS       TIRE    SUPPLY,    LLC      DBA
MAVIS       DISCOUNT       TIRES AKA
MAVIS       TIRES    AND    BRAKE    AND                          FEBRUARY       25,       2022
XYZ    INSURANCE       COMPANY



In    Re:          Charis     Orr,                     for                                   21st
                                         applying              supervisory      writs,

                   Judicial     District       Court,        Parish   of     Livingston,      No.
                   169685.




BEFORE:         WHIPPLE,       C. J.,      PENZATO AND   HESTER,      JJ.


        WRIT DENIED.


                                                VGW
                                                AHP
                                                 CHH




COURT       OF APPEAL,       FIRST   CIRCUIT




Qmk   DEPUTY        CLERK OF COURT
              FOR    THE   COURT